Affirmed as Modified and Opinion Filed November 24, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00306-CR

                          KAREN PATRICIA BOWIE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-81418-2011

                             MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Myers
                                 Opinion by Justice Bridges

       A jury convicted Karen Patricia Bowie of theft of property having an aggregate value of

more than $200,000 and assessed punishment at eighty years’ imprisonment and a $10,000 fine.

See TEX. PENAL CODE ANN. § 31.03(a), (e)(7) (West Supp. 2014). On appeal, appellant’s

attorney filed a brief in which he concludes the appeal is wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. We advised appellant of her right to
file a pro se response, but she did not file a pro se response. See Kelly v. State, 436 S.W.3d 313,

319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders

cases).

          We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

          Although not arguable issues, counsel asks us to modify the trial court’s judgment to

correctly show the statute for the offense and the date of the offense. Counsel contends the

statute for the offense should be changed from section 31.03 of the Texas Penal Code to section

31.09 because the indictment charged appellant with committing theft during one scheme or

continuing course of conduct. We disagree. Section 31.09, entitled “Aggregation of Amounts

Involved in Theft,” gives the State authority to aggregate the amounts obtained from theft,

whether from one or several sources, for the purpose of determining the grade of the offense.

See TEX. PENAL CODE ANN. § 31.09 (West 2011).             However, section 31.03 identifies the

applicable classification of theft and the punishment range.       Thus, the judgment correctly

identifies the statute under which appellant was convicted.

          Counsel also asks that we modify the judgment to reflect the range of dates for the

offense. The record shows the offense occurred from May 31, 2007 through June 12, 2009. The

judgment recites the date of the offense as “5/31/2007.” We modify the judgment to show the

date of the offense is May 31, 2007 through June 12, 2009. See TEX. R. APP. P. 43.2(b); Bigley

v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–

30 (Tex. App.—Dallas 1991, pet. ref’d).

                                                ‐2‐ 

 
       As modified, we affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47
130306F.U05
 
 
                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE
 




                                              ‐3‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


KAREN PATRICIA BOWIE, Appellant                     Appeal from the 380th Judicial District
                                                    Court of Collin County, Texas (Tr.Ct.No.
No. 05-13-00306-CR       V.                         380-81418-2011).
                                                    Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                        Justices Lang-Miers and Myers
                                                    participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Date of Offense” is modified to show “5/31/2007 through
6/12/2009.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered November 24, 2014.



 




                                             ‐4‐